FILED
                                                                               Aug 20 2018, 10:30 am

                                                                                    CLERK
                                                                                Indiana Supreme Court
                                                                                   Court of Appeals
                                                                                     and Tax Court




      ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
      Cara Schaefer Wieneke                                       Curtis T. Hill, Jr.
      Wieneke Law Office, LLC                                     Attorney General
      Brooklyn, Indiana
                                                                  Lee M. Stoy, Jr.
                                                                  Deputy Attorney General
                                                                  Indianapolis, Indiana


                                                   IN THE
          COURT OF APPEALS OF INDIANA

      A.M.,                                                       August 20, 2018
      Appellant-Respondent,                                       Court of Appeals Case No.
                                                                  18A-JV-618
              v.                                                  Appeal from the Kosciusko
                                                                  Superior Court
      State of Indiana,                                           The Honorable David C. Cates,
      Appellee-Petitioner                                         Judge
                                                                  Trial Court Cause No.
                                                                  43D01-1708-JD-292



      Crone, Judge.


                                               Case Summary
[1]   Fifteen-year-old A.M. was adjudicated a juvenile delinquent for conduct

      amounting to class B misdemeanor battery if committed by an adult. He was
      Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018                                Page 1 of 16
      placed on parental supervision/probation. He subsequently committed

      criminal acts and violated other probation rules, and the State moved to modify

      his placement. The trial court held a dispositional hearing and modified his

      placement to the Department of Correction (“DOC”). A.M. now appeals,

      claiming that the trial court abused its discretion by relying on insufficient

      information and by failing to explain its reasons for modifying his placement to

      the DOC. He also contends that he was denied his constitutional right to the

      effective assistance of counsel during the modification hearing. Finding that the

      trial court acted within its discretion in modifying A.M.’s placement and

      concluding that A.M. was not denied his right to the effective assistance of

      counsel, we affirm.


                                   Facts and Procedural History
[2]   A.M., born in June 2002, is a teenager with a history of emotional and

      behavioral issues. At age eight, he began counseling to address his issues and

      was enrolled at an alternative school. In his seven years of attendance at the

      school, he was frequently truant and/or tardy and had multiple suspensions for

      fighting, “explosive rage,” property destruction, e.g., throwing chairs and

      flipping desks, and violent acts against school personnel. Appellant’s App. Vol.

      2 at 65. At age ten, he had three true findings for acts amounting to class D

      felony battery with bodily injury if committed by an adult. He was put in

      parental placement under the supervision of the probation department. In the

      ensuing years, he had several suspensions from school and several referrals to

      the juvenile court, which were dismissed.

      Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018         Page 2 of 16
[3]   In 2017, A.M. beat up a fellow teenager at the fairgrounds, and the victim

      required emergency room treatment for cuts on his face. This incident resulted

      in a true finding for acts amounting to class B misdemeanor disorderly conduct

      if committed by an adult. Again, A.M. was placed on supervised probation in

      his mother and stepfather’s home. He was ordered to avoid all criminal

      activity, avoid possession and use of controlled substances, alcohol, and

      tobacco, attend school regularly, obey school rules and teachers, study for one

      hour per school night, obey his parents, abide by an 8:00 p.m. curfew, assist in

      meal preparation and clean up at home, prepare a list of long- and short-term

      goals, participate in mental health services and anger management counseling,

      submit a written apology to his victim, complete community service, and avoid

      all direct and indirect contact with a certain named individual. Id. at 77.


[4]   Within two months of the supervised probation order, A.M. was a suspect in a

      burglary involving the residence of one of his classmates. Shortly thereafter, he

      was arrested for acts amounting to class B misdemeanor battery if committed by

      an adult, stemming from a physical altercation at the bus stop. He was

      suspected of alcohol use, expelled from his alternative school, and wanted by

      police for theft of a firearm. These developments prompted the State to seek a

      modification of A.M.’s placement to the DOC. At the hearing on the motion to

      modify, the parties stipulated to the redaction of the burglary- and alcohol-

      related allegations. A.M. admitted to the remaining allegations in the motion

      to modify, which included the battery allegation as well as the violation of

      several rules, including those related to his conduct and attendance at school,


      Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018       Page 3 of 16
      conduct at home, curfew, participation in counseling, and the no-contact order.

      The parties also stipulated to the admission of a police report in which A.M.

      admitted to stealing a handgun. The trial court issued a dispositional order

      finding that A.M. had committed criminal acts and violated several of the rules

      of his placement. The court modified his placement to the juvenile division of

      the DOC. A.M. now appeals the trial court’s order. Additional facts will be

      provided as necessary.


                                      Discussion and Decision

            Section 1 – The trial court acted within its discretion in
                         modifying A.M.’s placement.
[5]   A.M. asserts that the trial court abused its discretion in modifying his

      placement. The disposition of a juvenile adjudicated a delinquent is a matter

      committed to the trial court’s discretion, subject to the statutory considerations

      of the child’s welfare, community safety, and the policy favoring the least harsh

      disposition. R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010). We

      review the trial court’s dispositions and modification thereof for an abuse of

      discretion, which occurs if its decision is clearly against the logic and effect of

      the facts and circumstances before it or the reasonable inferences that may be

      drawn therefrom. Id.; see also K.A. v. State, 775 N.E.2d 382, 386 (Ind. Ct. App.

      2002) (applying abuse of discretion standard where juvenile challenged

      modification of placement to DOC following her violation of terms of

      suspended commitment), trans. denied. In determining whether a trial court has



      Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018          Page 4 of 16
      abused its discretion, we neither reweigh evidence nor judge witness credibility.

      Ripps v. State, 968 N.E.2d 323, 326 (Ind. Ct. App. 2014).


[6]   The crux of A.M.’s argument is that the trial court modified his placement to

      the harshest option – the DOC – without sufficient information concerning his

      circumstances and without adequately explaining its reasons for doing so.

      Juvenile court proceedings are civil, not criminal, in nature. T.K. v. State, 899

      N.E.2d 686, 687-88 (Ind. Ct. App. 2009). “[T]he goal of the juvenile process is

      rehabilitation so that the youth will not become a criminal as an adult.” Id. As

      such, juvenile courts have a variety of placement choices. Id. Indiana Code

      Section 31-37-18-6 reads,


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:

              (1) is:


              (A) in the least restrictive (most family like) and most appropriate
              setting available; and


              (B) close to the parents’ home, consistent with the best interest
              and special needs of the child;


              (2) least interferes with family autonomy;


              (3) is least disruptive of family life;


              (4) imposes the least restraint on the freedom of the child and the
              child's parent, guardian, or custodian; and
      Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018              Page 5 of 16
              (5) provides a reasonable opportunity for participation by the
              child’s parent, guardian, or custodian.


[7]   Indiana Code Section 31-37-18-9(a)(5) requires the trial court to state its reasons

      for the disposition chosen. This involves the trial court’s issuance of written

      findings and conclusions concerning the child’s care, treatment, rehabilitation,

      or placement; parental participation in the plan; efforts made to prevent the

      child’s removal from the parent; family services offered; and the court’s reasons

      for its disposition. Ind. Code § 31-37-18-9(a)(1)-(5).


[8]   With respect to the sufficiency of the information to support the trial court’s

      decision, we note that the trial court specifically incorporated by reference all

      the pleadings and papers of the service providers and probation department.

      Appellant’s App. Vol. 2 at 137. These documents include probation

      department reports and correspondence, A.M.’s lengthy school disciplinary

      record, his juvenile criminal history, including victim incident reports, his

      records from the counseling center, and the police report in which he admitted

      to having recently stolen a handgun. In short, there is no dearth of information

      in the record to support the trial court’s modification order. A.M.’s claims to

      the contrary amount to invitations to reweigh evidence, which we may not do.

      See Ripps, 968 N.E.2d at 326.


[9]   A.M. also claims that the trial court committed reversible error in failing to

      adequately explain its reasons for modifying his placement. We disagree. The

      trial court specified several reasons in its dispositional order, including that

      A.M. committed battery while in his current placement, left home without
      Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018          Page 6 of 16
permission, made verbal threats to his family, was expelled from school, failed

to abide by the court-ordered curfew, failed to comply with counseling services,

and continued to have contact with the named individual with whom all

contact was prohibited. Appellant’s App. Vol. 2 at 134, 136-37. The court

concluded, in relevant part,


        That by reason of the foregoing facts the Court finds respondent
        child has not behaved well, is effectively beyond the control of
        his parent(s).


        The Court further finds that reasonable efforts were made to
        prevent the child’s removal from the child’s parent(s) by placing
        subject on formal supervision on October 30, 2017, and [he] has
        failed to abide by and comply with Rules of Supervision set forth
        by the Court on that date, and as more fully outlined in the
        Modification Report and Request for Modification of
        Dispositional Decree filed herein.


        The child needs further family preservation services of care,
        treatment, and rehabilitation that the parent cannot offer at this
        time. The removal of the child was authorized and necessary as
        remaining in the home would be contrary to the best interests
        and safety and welfare of the child. Reasonable efforts to prevent
        the removal of the child from his home have been made and as
        set forth in the pleadings and papers of the Probation and or all
        other service providers filed herein are incorporated by reference.
        It is in the best interests and safety and welfare of the child to
        remain outside of the parent’s custody.


        This disposition is consistent with the safety and the best interest
        of the child and is the least restrictive and most appropriate
        setting available close to the parent’s home, least interferes with
        the family autonomy, is least disruptive of family life, and

Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018             Page 7 of 16
               imposes the least restraint on the freedom of the child and the
               child’s parents.


       Id. at 137.


[10]   The record indicates that A.M.’s expulsion from his alternative school was a

       significant factor in evaluating his best interest. Probation officer reports and

       testimony show that due to excessive absences, tardies, suspensions, and

       eventual expulsion, A.M. was receiving only three to four hours of education

       each week and that his best interest would be to attend school while in the

       DOC. See Tr. Vol. 2 at 6. The trial court expressed its concern not only about

       A.M.’s continued rule-breaking and criminal conduct but also about the impact

       on his education and his prospects for resuming a full-time education, a critical

       piece of his rehabilitation:


               [A.M.], back at the end of October of last year you were here for
               disposition and you were placed upon supervision with certain
               rules. One of those basic rules was to quit taking actions which
               would be crimes if committed by an adult. It looks like you chose
               not to abide by that rule. You were to abide by the rules of your
               parent. You chose not to abide by that rule. You’re not getting an
               education. You’re committing acts which would be crimes,
               felonies, major crimes. I’m going to adopt the recommendation
               from my Probation Department and direct that your wardship be
               placed with the Indiana Department of Corrections, Juvenile
               Division, for completion of that program. How long you are
               there is largely determined by your attitude and the effort you
               place to complete that program. It is my hope that you will be
               successful in that program, and that you take a good attitude to
               that.



       Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018        Page 8 of 16
       Id. at 7-8.


[11]   Loss of parental control was also a critical factor in the trial court’s decision.

       For the preceding eight years, A.M. was placed in less restrictive placements

       with parental supervision. These simply did not work. He continued to

       commit violent acts both in and out of school. He demonstrated no respect for

       the rules of his supervised placement, disregarded his court-imposed curfew,

       and disobeyed his mother and stepfather. His family relationships declined to

       the point where he left home for extended periods and threatened his family

       when they reported him to probation officers. These circumstances do not bode

       well concerning A.M.’s prospects for success with less restrictive options such

       as electronic monitoring or in-home detention.


[12]   A.M. argues that the trial court should have conducted a more thorough

       inquiry into various issues such as the effect of his emotional disability on his

       conduct and his prospects for successful rehabilitation through less restrictive

       placement options. The court considered the school’s expulsion report, which

       stated that the expulsion committee found no connection between A.M.’s

       conduct and his emotional disability. Moreover, the counseling center reports

       indicate that A.M. made little to no progress during his supervised placement in

       this case. The probation department found him to be a danger to himself and

       others and concluded that the DOC would provide him with the best chance of

       receiving an education and the services he needs to reform. Simply put, A.M.’s

       lengthy record of criminal and behavioral issues spans several years, and time

       after time, he has been afforded less restrictive placements and has failed to

       Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018          Page 9 of 16
       respond positively. The trial court found that given the loss of parental control

       and A.M.’s expulsion from school, these failed placement options are no longer

       viable. The trial court acted within its discretion in modifying A.M.’s

       placement to the DOC.1


           Section 2 – A.M. was not denied his constitutional right to
                         effective assistance of counsel.
[13]   Finally, A.M. maintains that he was denied his constitutional right to the

       effective assistance of counsel at the disposition modification hearing. Raising

       ineffectiveness of counsel on direct appeal is permissible, but in doing so, the

       defendant proceeds without the benefit of a developed record and will be barred

       by res judicata from raising the issue in subsequent proceedings. Brewington v.

       State, 7 N.E.3d 946, 978 (Ind. 2014), cert. denied (2015).


[14]   The Sixth Amendment to the U.S. Constitution and Article 1, Section 13 of the

       Indiana Constitution guarantee a criminal defendant the right to counsel. The

       Supreme Court of the United States “has recognized that ‘the right to counsel is

       the right to the effective assistance of counsel.’” Strickland v. Washington, 466

       U.S. 668, 686 (1984) (quoting McMann v. Richardson, 397 U.S. 759, 771, n.14

       (1970)). The parties do not dispute that juveniles also have a constitutional

       right to counsel. See also Ind. Code §§ 31-32-2-2, 31-32-4-1 (expressing

       juvenile’s statutory right to counsel). However, the parties disagree concerning


       1
         In his reply brief, A.M. claims that the trial court erred in failing to advise him of his right to appeal the
       modification order. Because he did not raise the issue in his primary brief, it is waived. See French v. State,
       778 N.E.2d 816, 825-26 (Ind. 2002) (issues raised for the first time in appellant’s reply brief are waived).

       Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018                                   Page 10 of 16
the appropriate standard to be applied to an ineffective assistance claim in the

context of juvenile delinquency disposition modification proceedings. A.M.

maintains that his attorney’s performance must be assessed according to the

two-pronged test found in Strickland. 466 U.S. at 687. The Strickland test,

rooted in the Sixth Amendment, requires the defendant to demonstrate both

deficient performance and prejudice resulting from it. Id.; Ritchie v. State, 875

N.E.2d 706, 714 (Ind. 2007). A.M. relies on S.T. v. State, 764 N.E.2d 632, 634-

35 (Ind. 2002), which applied the Strickland test in evaluating counsel’s

performance during a juvenile delinquency adjudication. The State relies on In

re Gault, 387 U.S. 1, 35-41 (1967), where the United States Supreme Court held

that a juvenile has a right to counsel during delinquency proceedings and that

this right is rooted in the Due Process Clause of the Fourteenth Amendment

rather than in the Sixth Amendment. There is a lack of clarity and consistency

among and even within jurisdictions concerning the source and applicability of

the constitutional right to counsel enjoyed by juveniles in delinquency

proceedings.2




2
  See, e.g., People v. Austin M., 975 N.E.2d 22, 39 (Ill. 2012) (holding that minors in delinquency proceedings
have right to a defense attorney, and in particular, the effective assistance of counsel as recognized in Gault);
State in Interest of W.B., 206 So. 3d 974, 985 (La. Ct. App. 2016) (applying two-pronged Strickland test in
assessing counsel’s performance during juvenile delinquency adjudication hearing); State ex rel. K.M.T., 18
So. 3d 183, 192 (La. Ct. App. 2009) (noting Gault’s distinction between adjudication phase and disposition
phase in juvenile proceedings and then applying Strickland’s two-pronged test and concluding that minor
failed to establish ineffective assistance of counsel during either phase); In re Parris W., 770 A.2d 202, 206-07
(Md. Ct. Spec. App. 2001) (citing Gault concerning source of juvenile’s right to counsel as due process clause
and applying Strickland’s two-pronged test for assessing counsel’s performance); In re C.S., 874 N.E.2d 1177,
1187-88 (Ohio 2007) (adopting Gault analysis, finding that juvenile’s right to counsel arises from due
process); In re C.R., No. 13CA3411, 2014 WL 1875787, at *5 (Ohio Ct. App. Apr. 30, 2014) (applying
Strickland’s two-pronged test to ineffective assistance claim in juvenile proceeding to determine juvenile’s

Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018                                  Page 11 of 16
[15]   Under a due process analysis, the reviewing court applies a less stringent

       standard in reviewing counsel’s performance: “If counsel appeared and

       represented the petitioner in a procedurally fair setting which resulted in a

       judgment of the court, it is not necessary to judge his performance by rigorous

       standards.” Jordan v. State, 60 N.E.3d 1062, 1068 (Ind. Ct. App. 2016) (quoting

       Childers v. State, 656 N.E.2d 514, 517 (Ind. Ct. App. 1995), trans. denied (1996)).

       This less stringent standard has been applied to assess counsel’s performance in

       post-conviction proceedings, Baum v. State, 533 N.E.2d 1200, 1201 (Ind. 1989),

       and in probation revocation proceedings, Jordan, 60 N.E.3d at 1069.


[16]   Indiana courts have not squarely addressed whether the two-pronged Strickland

       test or the due process test is the proper test to be used in analyzing the

       effectiveness of juvenile’s counsel during the various phases of delinquency

       proceedings, and we encourage our supreme court to provide guidance in this

       area. A.M. correctly observes that the S.T. court applied the Strickland test in

       assessing counsel’s performance during his juvenile delinquency adjudication.

       764 N.E.2d at 634-35. However, there is no indication that the court

       considered or mandated that standard for pre- or post-adjudicative phases. Id.



       offender classification); In re K.J.O., 27 S.W.3d 340, 342-43 (Tex. Ct. App. 2000) (concluding that although
       juvenile delinquency trial is civil proceeding, it is quasi-criminal, thus guaranteeing juvenile the right to
       effective assistance of counsel per Strickland); and In Interest of LDO, 858 P.2d 553, 556 (Wyo. 1993) (applying
       Strickland’s two-pronged analysis for evaluating counsel’s performance during juvenile delinquency
       adjudication hearing). Essentially, it appears that the courts that are applying Gault’s holding that a juvenile
       has a due process right to counsel during delinquency proceedings per the Fifth and Fourteenth Amendments
       are often applying a Strickland analysis, rooted in the Sixth Amendment, when analyzing the effectiveness of
       the juvenile’s counsel during the adjudication phase, or in the case of C.R., to the juvenile offender
       classification phase. See C.R., 2014 WL 1875787, at *5. Whether the various courts have intentionally
       considered and rejected an alternate analysis or simply defaulted to a Strickland analysis is not apparent.

       Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018                                Page 12 of 16
       S.T.’s ineffective assistance claim pertained to counsel’s performance during the

       delinquency adjudication phase, not the pre-adjudicative or post-adjudicative

       phases. Id. at 634. The Gault court noted a distinction between the various

       phases of juvenile proceedings:


               We do not in this opinion consider the impact of these
               constitutional provisions upon the totality of the relationship of
               the juvenile and the state. We do not even consider the entire
               process relating to juvenile “delinquents.” For example, we are
               not here concerned with the procedures or constitutional rights
               applicable to the pre-judicial stages of the juvenile process, nor do
               we direct our attention to the post-adjudicative or dispositional
               process. We consider only the problems presented to us by this
               case. These relate to the proceedings by which a determination is
               made as to whether a juvenile is a “delinquent” as a result of
               alleged misconduct on his part, with the consequence that he
               may be committed to a state institution. As to these proceedings,
               there appears to be little current dissent from the proposition that
               the Due Process Clause has a role to play. The problem is to
               ascertain the precise impact of the due process requirement upon
               such proceedings.


       387 U.S. at 13-14 (citation omitted).


[17]   We believe that these proceedings – not for the delinquency adjudication itself

       but for a modification of the disposition – are most akin to probation revocation

       proceedings, which are quasi-civil in nature and involve the factual

       determination that the probationer has violated a term of his probation followed

       by the entry of a disposition modification or revocation. See Woods v. State, 892

       N.E.2d 637, 640 (Ind. 2008) (in probation revocation proceedings, trial court

       first determines whether a violation occurred and then determines whether the
       Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018         Page 13 of 16
       violation warrants revocation). As such, much like in the case of a probationer,

       counsel’s appearance for and representation of a juvenile in a procedurally fair

       setting resulting in judgment would make it unnecessary to judge his

       performance by Strickland’s more rigorous standards. See Jordan, 60 N.E.3d at

       1068.


[18]   A.M. claims that counsel did nothing to promote his interests, and thus he

       essentially received no assistance from counsel. We disagree. The record

       shows that counsel negotiated a stipulation with the State whereby three of the

       allegations in support of modification were redacted; these allegations were that

       A.M. possessed an alcoholic beverage, consumed an alcoholic beverage on a

       school bus, and committed burglary. These alleged acts were not only

       violations of A.M.’s supervised probation rules but also criminal conduct that

       could have resulted in additional true findings. As such, the negotiation of the

       stipulation was neither insignificant nor against A.M.’s best interest. In this

       respect, we note that even under the Strickland test, this evidence supports a

       finding of effective, not deficient, performance. To the extent that A.M. focuses

       on the result, “the harshest disposition available,” as evidence of ineffective

       assistance, this argument improperly presupposes that any client who ultimately

       receives the maximum sentence or harshest penalty otherwise allowed by law

       necessarily received ineffective assistance of counsel. Appellant’s Reply Br. at

       13. As discussed, it was A.M.’s continued failure to adhere to the law and the

       rules of his placement that caused his placement to be modified to the most

       restrictive option.


       Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018       Page 14 of 16
[19]   A.M. also cites counsel’s closing remarks as evidence that counsel essentially

       had given up and failed to advocate for his best interest:


               [Counsel]: I am befuddled by the actions of [A.M.]. I think he’s
               a good kid. I think he’s got a bright future ahead of him. He’s
               smart, has some real opportunities, but the path he’s going down
               is leading him to prison and he’s just going to end up wallowing
               away there, probably spend most of his life there. You don’t
               break into people’s houses, you don’t steal guns, don’t follow the
               rules, get kicked out of school. You don’t get an education and
               that’s going to end up being his downfall. I think except for being
               kicked out of [school], he could have had an opportunity here.
               He could have been on home detention and shown everybody
               that he could do right. Instead he’s going to go to the DOC, go to
               Logansport for an evaluation, do his six months, eight months or
               a year, as long as he does right, and hopefully will come back and
               have learned a lesson. I have a lot of hope for [A.M.]. I hope he
               understands that what’s going to happen here is not a
               punishment but rather a chance to get a leg up in life and to try to
               do the right thing. I hope he does good, and when he comes back
               he can really grow and be a good kid.


       Tr. Vol. 2 at 6-7.


[20]   Counsel’s closing remarks do not amount to a violation of A.M.’s right to the

       effective assistance of counsel, whether under a due process analysis or a

       Strickland analysis. Under a due process analysis, counsel appeared at a

       procedurally fair modification hearing and negotiated a redaction of three




       Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018        Page 15 of 16
       allegations against A.M., all involving criminal conduct.3 Based on the

       foregoing, we conclude that A.M. has failed to meet his burden of establishing

       that he was denied his constitutional right to counsel during his disposition

       modification proceedings. Consequently, we affirm.


[21]   Affirmed.


       Bailey, J., and Brown, J., concur.




       3
         Under Strickland, counsel’s remarks do not amount to deficient performance, especially when considered
       together with the negotiated redactions. Nor does the mere fact that A.M. received the harshest available
       placement amount to a showing of prejudice under Strickland. See Strickland, 466 U.S. at 694 (prejudice prong
       necessitates showing of reasonable probability that but for counsel’s deficient performance, the outcome
       would have been different).

       Court of Appeals of Indiana | Opinion 18A-JV-618 | August 20, 2018                             Page 16 of 16